People v Rodriguez (2021 NY Slip Op 01072)





People v Rodriguez


2021 NY Slip Op 01072


Decided on February 17, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 17, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, A.P.J.
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON
LINDA CHRISTOPHER, JJ.


2018-14686
2019-12265

[*1]The People of the State of New York, respondent,
vJuan A. Rodriguez, appellant. (S.C.I. No. 270/16, Ind. No. 53/17)


Yasmin Daley Duncan, Brooklyn, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from two judgments of the County Court, Dutchess County (Edward T. McLoughlin, J.), both rendered October 12, 2018, convicting him of operating a motor vehicle while under the influence of alcohol under Superior Court Information No. 270/16, and failure to register or verify as a sex offender under Indictment No. 53/17, upon his pleas of guilty, and imposing sentences.
ORDERED that the judgments are affirmed.
The defendant's contention that the County Court failed to conduct a sufficient inquiry to determine whether he violated a presentence condition of his plea agreements is unpreserved for appellate review (see CPL 470.05[2]; People v Chambers, 158 AD3d 774, 774; People v Humbach, 153 AD3d 637, 637-638; People v Bracy, 131 AD3d 538, 539; People v Cousar, 128 AD3d 716, 716; see also People v McCants, 172 AD3d 904; People v Adams, 153 AD3d 1449, 1451). We decline to review the defendant's contention in the exercise of our interest of justice jurisdiction (see People v Hopkins, 188 AD3d 1253; People v Chambers, 158 AD3d at 774; People v Humbach, 153 AD3d at 638).
MASTRO, A.P.J., HINDS-RADIX, BRATHWAITE NELSON and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court